Citation Nr: 0610226	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-35 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from January 1968 to 
October 1981.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the RO, which denied 
entitlement to service connection for the cause of the 
veteran's death.

The appellant testified at a hearing before the undersigned 
via video teleconference in January 2006.


FINDINGS OF FACT

1.  The veteran died in July 2003.  His death certificate 
reflects that the immediate cause of death was an 
intracranial hemorrhage due to disseminated intravascular 
coagulation due to sepsis due to acute myelogenous leukemia.

2.  At the time of his death, the veteran was not in receipt 
of service connection for any disability.  

3.  The veteran did not serve in-country in Vietnam; and he 
is not shown to have been exposed to Agent Orange or asbestos 
during service.

4.  A preponderance of the evidence indicates that the 
veteran's death is not related to any in-service disease, 
injury, or event.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants of VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the appellant in October 2003.  The letter 
advised the appellant what information and evidence was 
needed to substantiate the claim decided herein and of her 
and VA's respective duties for obtaining evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She was 
specifically told that it was her responsibility to support 
the claim with appropriate evidence.  The appellant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal and the statement of the case, she was provided with 
specific information as to why this claim was denied and of 
the evidence that was lacking.  She was also supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) in the statement 
of the case.

The letter did not specifically tell the appellant to provide 
any relevant evidence in her possession.  However, she was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  There is no allegation 
from the appellant that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
this claim.  When considering the notification letter, the 
rating decision on appeal, and the statement of the case as a 
whole, the Board finds that she was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give those 
claiming VA benefits notice of the elements discussed in 
Pelegrini II.  Once that is done-whether by a single notice 
letter or via more than one communication-the essential 
purposes of the VCAA have been satisfied.  Here, because each 
of the four content requirements of a VCAA notice has been 
met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains information from the National 
Personnel Records Center regarding the lack of in-country 
Vietnam service.  The file also contains identified private 
medical treatment records.  The appellant has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
An opinion is not needed herein because there is no competent 
evidence linking the veteran's causes of death to his 
service, as discussed in detail below.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim of service connection for the cause of 
the veteran's death, but she was not provided with notice of 
the type of evidence necessary to establish an effective 
date.  Such omission is harmless because, as outlined in 
detail below, service connection for the cause of the 
veteran's death is not warranted.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998) (indicating 
essentially that an error is harmless when it does not 
reasonably affect the outcome of a case).

VA satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, she is not prejudiced 
by the Board's consideration of the merits of the claim in 
this decision.

Law and Regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
leukemia and malignant tumors, when manifested to a 
compensable degree within the initial post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2005).

Notwithstanding the lack of a evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection - cause of death 

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2005).

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312.

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).



Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Prostate cancer and chronic lymphocytic leukemia are deemed 
associated with herbicide exposure.  38 C.F.R. § 3.309(e) 
(2005).  Prostate cancer and chronic lymphocytic leukemia 
shall be service connected if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Service connection - asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos- related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S.  Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos. Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  M21-1, Part VI, 7.21; DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).

Factual Background 

The service medical records are silent as to complaints or 
diagnoses that would suggest prostate cancer or acute 
myelogenous leukemia.  The National Personnel Records Center 
has indicated no service in the Republic of Vietnam.  

In October 1981, the veteran signed a form stating that he 
had not been exposed to asbestos before or during service and 
that he had never worked directly with asbestos.

In or about January 2002, adenocarcinoma of the prostate was 
diagnosed.  Approximately one year later, acute myelogenous 
leukemia was found. 


The veteran died in July 2003.  His death certificate 
reflects that the immediate cause of death was an 
intracranial hemorrhage due to disseminated intravascular 
coagulation due to sepsis due to acute myelogenous leukemia.

At her January 2006 hearing, the appellant contended that the 
veteran's death was service connected because he was exposed 
to Agent Orange in service and because his prostate cancer 
turned into leukemia.  The appellant indicated that she had 
no direct knowledge of service in Vietnam because the veteran 
never discussed the war.  The appellant alleged, however, 
that the veteran was exposed to Agent Orange because the 
airplanes aboard his ship were covered with Agent Orange.

Discussion

Initially, the Board concludes that service connection for 
leukemia (one of the veteran's underlying causes of death) is 
not warranted on a presumptive basis because it was first 
diagnosed over two decades after service separation.  
38 C.F.R. §§ 3.307, 3.309.  There is no medical evidence that 
otherwise states or suggests that leukemia is related a 
disease, injury, or event of service.  See 38 C.F.R. § 3.303 
(d).  Thus, service connection for the cause of the veteran's 
death based on leukemia is denied.  38 C.F.R. § 3.312; 
Hickson, supra.  Further, the veteran's other causes of death 
- an intracranial hemorrhage (immediate cause of death), 
disseminated intravascular coagulation, and sepsis were first 
noted decades after service, and there is no competent 
medical evidence on file which links such to service. 

The appellant maintains that the veteran's prostate cancer 
turned into his fatal leukemia.  There is no competent 
medical evidence of record which supports this theory, and 
the appellant is not competent to render medical opinions 
upon which the Board may rely.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Even if the Board were 
to assume, for argument purposes, that there was a link 
between prostate cancer and leukemia, it is noted that the 
veteran did not have in-country service in Vietnam; as such, 
prostate cancer is not subject to presumptive service 
connection.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Additionally, 
there is no evidence on file which otherwise links prostate 
cancer to a disease, injury or event of service.  Since 
prostate cancer is not in any way shown to be related to 
service, any disease or condition emanating from it cannot be 
said to be related to service.  It follows that service 
connection for any condition caused by prostate cancer is not 
one upon which service connection for cause of death can be 
granted.  38 C.F.R. § 3.312; see also 38 C.F.R. § 3.310 
(2005) (the regulation pertaining to secondary service 
connection).  

Further, with regard to asbestos exposure, it is noted that 
the veteran denied inservice asbestos exposure.  In any 
event, there is no competent evidence establishing a link 
between asbestos exposure and his causes of death. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 2002), but there is 
not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


